DETAILED ACTION
This office action is responsive to communication filed on March 3, 2022.  Claims 1-9, 11-20 and 22-24 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawa (US 2009/0140305).

	Consider claim 12, Sugawa teaches:
	An imaging device comprising: 
	a pixel (see figure 11-1) including: 
	a photoelectric converter (photodiode, PD) that generates an electric signal through photoelectric conversion of incident light (see paragraph 0227); 
	a first transistor (amplifier transistor, Tr4) that has a gate coupled to the photoelectric converter (PD, via transistor Tr1, figure 11-1) and that amplifies the electric signal (see paragraph 0227); 
	a second transistor (Tr7) that has a gate coupled to the photoelectric converter (PD, via transistors Tr8 and Tr1, figure 11-1, paragraph 0315); and 
	a first capacitor (storage capacitor element, Cs, paragraph 0227) that has a first terminal and a second terminal (see figure 11-1), the first terminal being coupled to one of a source and a drain of the second transistor (Tr7, via Tr6, figure 11-1), wherein 

	the one of the source and the drain of the second transistor (Tr7) is insulated from the photoelectric converter (PD, i.e. due to at least the presence of intervening transistors Tr6 and Tr8, figure 11-1).

	Consider claim 13, and as applied to claim 12 above, Sugawa further teaches that the electric signal is fed back through the second transistor (Tr7, see figure 11-1).

	Consider claim 16, and as applied to claim 12 above, Sugawa further teaches that the pixel includes a third transistor (i.e. either Tr8 or Tr3, paragraphs 0227 and 0315) one of a source and a drain of which is coupled to the photoelectric converter (PD, via Tr1, figure 11-1).

	Consider claim 17, and as applied to claim 16 above, Sugawa further teaches that the other of the source and the drain of the third transistor (Tr8) is coupled to the one of the source and the drain of the second transistor (Tr7, figure 11-1).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawa (US 2009/0140305) in view of Yamashita et al. (US 2013/0214128).

	Consider claim 14, and as applied to claim 12 above, Sugawa does not explicitly teach that a reference voltage is applied to the second terminal of the first transistor.
	Yamashita et al. similarly teaches a pixel (figure 3) comprising an amplification transistor (SF), and further teaches that a reference voltage (VDD) is applied to a second terminal of the amplification transistor (SF, see figure 3, paragraph 0061).


	Consider claim 19, and as applied to claim 16 above, Sugawa does not explicitly teach that a reference voltage is applied to the other of the source and the drain of the third transistor.
	Yamashita et al. similarly teaches a pixel (figure 3) having a reset transistor (RES), wherein a reference voltage (“reference voltage”) is applied to the other of the source and the drain of the third transistor (RES, see paragraph 0061, figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a reference voltage taught by Yamashita et al. be applied to the other of the source and the drain of the third transistor taught by Sugawa as this only involves combining prior art elements according to known methods to yield predictable results such as enabling reset of the floating diffusion region of the pixel.

Allowable Subject Matter
The allowability of claim 17 is withdrawn in view of the newly discovered Sugawa (US 2009/0140305) reference.
Claims 1-9, 11 and 22 are allowed.
Claims 15, 18, 20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Claim 1 is amended to recite all of the limitations of previously objected-to claim 21, and is thus allowed for the reasons provided with respect to claim 21 on page 12 of the Office Action filed December 21, 2021.

	Claims 2-5 and 22 are allowed as depending from an allowed claim 1.

	Claim 6 recites all of the limitations of previously objected-to claim 10, and is thus allowed for the reasons provided with respect to claim 10 on page 13 of the Office Action filed July 14, 2021.

	Claims 7-9 and 11 are allowed as depending from an allowed claim 6.

	Consider claim 15, the prior art of record does not teach nor reasonably suggest that a capacitance value of the first capacitor is greater than a capacitance value between a first connecting node and a second connecting node, the first connecting node being a connecting node between the photoelectric converter, the gate of the first 

	Consider claim 18, the prior art of record does not teach nor reasonably suggest that the other of the source and the drain of the third transistor is coupled to the other of the source and the drain of the second transistor, in combination with the other elements recited in parent claims 12 and 16.

	Consider claim 20, the prior art of record does not teach nor reasonably suggest that the imaging device comprises a voltage supply circuit configured to supply two or more different voltages to the other of the source and the drain of the second transistor, in combination with the other elements recited in parent claim 12.

	Consider claim 23, the prior art of record does not teach nor reasonably suggest that the imaging device comprises an insulating layer that electrically insulates the first terminal from the gate of the second transistor and the photoelectric converter, in combination with the other elements recited in parent claim 12.

	Consider claim 24, the prior art of record does not teach nor reasonably suggest that the imaging device comprises an insulating layer that electrically insulates the one .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696